 


109 HRES 853 IH: Congratulating the Small Business Development Centers of the Small Business Administration on their commitment to service America’s small business owners and entrepreneurs.
U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 853 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2006 
Mr. Lewis of Kentucky submitted the following resolution; which was referred to the Committee on Small Business
 
RESOLUTION 
Congratulating the Small Business Development Centers of the Small Business Administration on their commitment to service America’s small business owners and entrepreneurs. 
 
 
Whereas in 1980, Congress established the Small Business Development Center program to deliver management and technical assistance counseling and provide educational programs to prospective and existing small business owners; 
Whereas since 1980, the Small Business Development Center network counseled and trained more than 11,500,000 small business owners and entrepreneurs, helping small businesses start and grow and create jobs in the United States; 
Whereas the Small Business Development Centers exemplify the partnership between private sector institutions of higher education and Government, working together to support small businesses and entrepreneurship; 
Whereas the Small Business Development Centers have been a critical partner in the start-up and growth of the Nation’s small businesses; 
Whereas in 2005, the Small Business Development Centers counseled and trained approximately 700,000 new and existing small businesses; 
Whereas the Small Business Development Centers deliver specialized assistance through a network of 63 lead centers and more than 1,000 service locations, in all 50 States including the District of Columbia, Puerto Rico, the Virgin Islands, Guam, and American Samoa; 
Whereas the Small Business Development Centers provide assistance tailored to the local community and the needs of the client, including counseling and training on financial management, marketing, production and organization, international trade assistance, procurement assistance, venture capital formation, and rural development, among other services that improve the economic environment in which small businesses compete; 
Whereas in 2004, the Small Business Development Centers’ in-depth assistance helped small businesses create and retain over 155,000 jobs across the United States; 
Whereas the Small Business Development Centers have worked to support entrepreneurial growth among all groups of Americans including veterans, women, and minorities; and 
Whereas the Small Business Development Centers proudly celebrate their service to America’s small business owners and entrepreneurs: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Small Business Development Centers of the Small Business Administration on their service to America's small business owners and entrepreneurs; 
(2)recognizes their service in helping America's small businesses start, grow, and flourish; and 
(3)directs the Secretary of the House of Representatives to transmit an enrolled copy of this resolution to the Association for Small Business Development Centers for appropriate display. 
 
